IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00018-CV


                    IN THE INTEREST OF L.G.H., A CHILD



                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 76,737-D


                                        ORDER


       The trial court has entered findings of fact and conclusions of law and forwarded

them to this Court in a supplemental record filed January 13, 2017. This appeal was

reinstated on January 17, 2017. Appellant has 30 days from the date of this order to file

any amended or supplemental brief with this Court as necessary to respond to the trial

court's findings and conclusions. If Appellant files an amended or supplemental brief,

Appellee will have 30 days after the filing of Appellant's brief to file a reply brief. If no

additional brief is filed by Appellant within 30 days, the Court will proceed based on the
original briefing already filed by the parties.

                                                PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Judge Ellis1
Order delivered and filed February 15, 2017




1
 The Honorable Stephen Ellis, Judge of the 35th District Court of Brown County, sitting by assignment of
the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the Government Code. See
TEX. GOV’T CODE ANN. § 74.003(h) (West 2013).


In the Interest of L.G.H., a Child                                                                Page 2